Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20   PageID.20603   Page 1 of 29



                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
  ______________________________________________________________________________

  IN RE: AUTOMOTIVE PARTS ANTITRUST                     No. 12-md-02311
  LITIGATION                                            Hon. Sean F. Cox
  ______________________________________________________________________________

  IN RE: AUTOMOTIVE WIRE HARNESSES                      CASE NO. 2:12-CV-00102
  IN RE: INSTRUMENT PANEL CLUSTERS                      CASE NO. 2:12-CV-00202
  IN RE: FUEL SENDERS                                   CASE NO. 2:12-CV-00302
  IN RE: HEATER CONTROL PANELS                          CASE NO. 2:12-CV-00402
  IN RE: BEARINGS                                       CASE NO. 2:12-CV-00502
  IN RE: OCCUPANT SAFETY SYSTEMS                        CASE NO. 2:12-CV-00602
  IN RE: ALTERNATORS                                    CASE NO. 2:13-CV-00702
  IN RE: ANTI-VIBRATION RUBBER PARTS                    CASE NO. 2:13-CV-00802
  IN RE: WINDSHIELD WIPERS                              CASE NO. 2:13-CV-00902
  IN RE: RADIATORS                                      CASE NO. 2:13-CV-01002
  IN RE: STARTERS                                       CASE NO. 2:13-CV-01102
  IN RE: AUTOMOTIVE LAMPS                               CASE NO. 2:13-CV-01202
  IN RE: SWITCHES                                       CASE NO. 2:13-CV-01302
  IN RE: IGNITION COILS                                 CASE NO. 2:13-CV-01402
  IN RE: MOTOR GENERATORS                               CASE NO. 2:13-CV-01502
  IN RE: STEERING ANGLE SENSORS                         CASE NO. 2:13-CV-01602
  IN RE: HID BALLASTS                                   CASE NO. 2:13-CV-01702
  IN RE: INVERTERS                                      CASE NO. 2:13-CV-01802
  IN RE: ELECTRONIC POWERED STEERING ASSEMBLIES         CASE NO. 2:13-CV-01902
  IN RE: AIR FLOW METERS                                CASE NO. 2:13-CV-02002
  IN RE: FAN MOTORS                                     CASE NO. 2:13-CV-02102
  IN RE: FUEL INJECTION SYSTEMS                         CASE NO. 2:13-CV-02202
  IN RE: POWER WINDOW MOTORS                            CASE NO. 2:13-CV-02302
  IN RE: AUTOMATIC TRANSMISSION FLUID WARMERS           CASE NO. 2:13-CV-02402
  IN RE: VALVE TIMING CONTROL DEVICES                   CASE NO. 2:13-CV-02502
  IN RE: ELECTRONIC THROTTLE BODIES                     CASE NO. 2:13-CV-02602
  IN RE: AIR CONDITIONING SYSTEMS                       CASE NO. 2:13-CV-02702
  IN RE: WINDSHIELD WASHERS                             CASE NO. 2:13-CV-02802
  IN RE: CONSTANT VELOCITY JOINT BOOTS                  CASE NO. 2:14-CV-02902
  IN RE: SPARK PLUGS                                    CASE NO. 2:15-CV-03002
  IN RE: AUTOMOTIVE HOSES                               CASE NO. 2:15-CV-03202
  IN RE: SHOCK ABSORBERS                                CASE NO. 2:16-CV-03302
  IN RE: BODY SEALING PRODUCTS                          CASE NO. 2:16-CV-03402
  IN RE: INTERIOR TRIM PRODUCTS                         CASE NO. 2:16-CV-03502
  IN RE: BRAKE HOSES                                    CASE NO. 2:16-CV-03602
  IN RE: EXHAUST SYSTEMS                                CASE NO. 2:16-CV-03702
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                 PageID.20604       Page 2 of 29



  IN RE: CERAMIC SUBSTRATES                             CASE NO. 2:16-CV-03802
  IN RE: POWER WINDOW SWITCHES                          CASE NO. 2:16-CV-03902
  IN RE: AUTOMOTIVE STEEL TUBES                         CASE NO. 2:16-CV-04002
  IN RE: ACCESS MECHANISMS                              CASE NO. 2:16-CV-04102
  IN RE: MINIMODULES                                    CASE NO. 2:17-CV-04302
  IN RE: SIDE DOOR LATCHES                              CASE NO. 2:17-CV-13005
  ______________________________________________________________________________
        THIS DOCUMENT RELATES TO:
        Automobile Dealership Actions
  ______________________________________________________________________________

       CERTAIN AUTOMOBILE DEALERSHIP SETTLEMENT CLASS MEMBERS’
      MOTION TO ENFORCE PLANS OF ALLOCATION WITH REGARD TO RESERVE
                            FUND ELIGIBILITY

         Automobile Dealership Settlement Class members Wolfe Automotive Group, Kings

  Nissan & Kings Infiniti, and Young Automotive Group LLC1 (“Dealership Members”)

  respectfully move the Court to protect their right to receive payment from the reserve funds as

  set out in the Plans of Allocation (“Plans”) as they are plainly entitled to as class members with

  valid claims in this proceeding.2 Specifically, Dealership Members move this Court to enforce

  the plain language of the Plans that all class members who have submitted valid claims are

  entitled to their pro rata share of the funds held in reserve from all settlements. Otherwise,

  Dealership Members are forced to release all claims against Defendants without adequate

  compensation for the harm they incurred as a result of Defendants’ illegal actions.




  1
    Dealership Members include 35 Dealership Class members. The names of all 35 individual
  class members are provided in the accompanying Declaration of Emma K. Burton (Burton Decl.)
  along with the relevant claimant IDs. Burton Decl. ¶¶ 3-5.
  2
    Based on representations made by class counsel, Dealership Members have filed this Motion in
  the instant case rather than in every Dealership settlement proceeding. In a July 15, 2020,
  telephone communication, class counsel indicated that Dealership Members needed to file in
  only one case in order to appropriately address the reserve fund dispute in the overall Dealership
  action. Should the Court prefer to receive a separate Motion in each action, Dealership Members
  can also file in the additional, individual matters.


                                                  2
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                PageID.20605      Page 3 of 29



         In support of this Motion, Dealership Members rely upon and incorporate by reference

  herein the facts and legal arguments set forth in the accompanying Memorandum, as well as in

  the Emergency Motion to Delay Distribution of Reserve Funds Pending Resolution of Class

  Member Eligibility (ECF No. 587) filed July 23, 2020.


  July 31, 2020                                     Respectfully submitted,


                                                    By: /s/ Jared A. Levine
                                                    Jared A. Levine
                                                    Crowell & Moring LLP
                                                    590 Madison Avenue
                                                    New York, NY 10022
                                                    Telephone: (212) 803-4000
                                                    Facsimile: (212) 223-4134
                                                    Email: jalevine@crowell.com

  Deborah E. Arbabi                                 Emma K. Burton
  Daniel A. Sasse                                   Ann L. Rives
  Crowell & Moring LLP                              Crowell & Moring LLP
  3 Park Plaza, 20th Floor                          1001 Pennsylvania Avenue, NW
  Irvine, CA 92614-8505                             Washington, DC 20004
  Telephone: (949) 263-8400                         Telephone: (202) 624-2500
  Facsimile: (949) 263-8414                         Facsimile: (202) 628-5116
  Email: darbabi@crowell.com                        Email: eburton@crowell.com
          dsasse@crowell.com                               arives@crowell.com


                                                    Attorneys for Dealership Members




                                                3
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20   PageID.20606   Page 4 of 29



                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
  ______________________________________________________________________________

  IN RE: AUTOMOTIVE PARTS ANTITRUST                     No. 12-md-02311
  LITIGATION                                            Hon. Sean F. Cox
  ______________________________________________________________________________

  IN RE: AUTOMOTIVE WIRE HARNESSES                      CASE NO. 2:12-CV-00102
  IN RE: INSTRUMENT PANEL CLUSTERS                      CASE NO. 2:12-CV-00202
  IN RE: FUEL SENDERS                                   CASE NO. 2:12-CV-00302
  IN RE: HEATER CONTROL PANELS                          CASE NO. 2:12-CV-00402
  IN RE: BEARINGS                                       CASE NO. 2:12-CV-00502
  IN RE: OCCUPANT SAFETY SYSTEMS                        CASE NO. 2:12-CV-00602
  IN RE: ALTERNATORS                                    CASE NO. 2:13-CV-00702
  IN RE: ANTI-VIBRATION RUBBER PARTS                    CASE NO. 2:13-CV-00802
  IN RE: WINDSHIELD WIPERS                              CASE NO. 2:13-CV-00902
  IN RE: RADIATORS                                      CASE NO. 2:13-CV-01002
  IN RE: STARTERS                                       CASE NO. 2:13-CV-01102
  IN RE: AUTOMOTIVE LAMPS                               CASE NO. 2:13-CV-01202
  IN RE: SWITCHES                                       CASE NO. 2:13-CV-01302
  IN RE: IGNITION COILS                                 CASE NO. 2:13-CV-01402
  IN RE: MOTOR GENERATORS                               CASE NO. 2:13-CV-01502
  IN RE: STEERING ANGLE SENSORS                         CASE NO. 2:13-CV-01602
  IN RE: HID BALLASTS                                   CASE NO. 2:13-CV-01702
  IN RE: INVERTERS                                      CASE NO. 2:13-CV-01802
  IN RE: ELECTRONIC POWERED STEERING ASSEMBLIES         CASE NO. 2:13-CV-01902
  IN RE: AIR FLOW METERS                                CASE NO. 2:13-CV-02002
  IN RE: FAN MOTORS                                     CASE NO. 2:13-CV-02102
  IN RE: FUEL INJECTION SYSTEMS                         CASE NO. 2:13-CV-02202
  IN RE: POWER WINDOW MOTORS                            CASE NO. 2:13-CV-02302
  IN RE: AUTOMATIC TRANSMISSION FLUID WARMERS           CASE NO. 2:13-CV-02402
  IN RE: VALVE TIMING CONTROL DEVICES                   CASE NO. 2:13-CV-02502
  IN RE: ELECTRONIC THROTTLE BODIES                     CASE NO. 2:13-CV-02602
  IN RE: AIR CONDITIONING SYSTEMS                       CASE NO. 2:13-CV-02702
  IN RE: WINDSHIELD WASHERS                             CASE NO. 2:13-CV-02802
  IN RE: CONSTANT VELOCITY JOINT BOOTS                  CASE NO. 2:14-CV-02902
  IN RE: SPARK PLUGS                                    CASE NO. 2:15-CV-03002
  IN RE: AUTOMOTIVE HOSES                               CASE NO. 2:15-CV-03202
  IN RE: SHOCK ABSORBERS                                CASE NO. 2:16-CV-03302
  IN RE: BODY SEALING PRODUCTS                          CASE NO. 2:16-CV-03402
  IN RE: INTERIOR TRIM PRODUCTS                         CASE NO. 2:16-CV-03502
  IN RE: BRAKE HOSES                                    CASE NO. 2:16-CV-03602
  IN RE: EXHAUST SYSTEMS                                CASE NO. 2:16-CV-03702

                                        i
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20   PageID.20607   Page 5 of 29



  IN RE: CERAMIC SUBSTRATES                             CASE NO. 2:16-CV-03802
  IN RE: POWER WINDOW SWITCHES                          CASE NO. 2:16-CV-03902
  IN RE: AUTOMOTIVE STEEL TUBES                         CASE NO. 2:16-CV-04002
  IN RE: ACCESS MECHANISMS                              CASE NO. 2:16-CV-04102
  IN RE: MINIMODULES                                    CASE NO. 2:17-CV-04302
  IN RE: SIDE DOOR LATCHES                              CASE NO. 2:17-CV-13005
  ______________________________________________________________________________
        THIS DOCUMENT RELATES TO:
        Automobile Dealership Actions
  ______________________________________________________________________________

      MEMORANDUM IN SUPPORT OF CERTAIN AUTOMOBILE DEALERSHIP
       SETTLEMENT CLASS MEMBERS’ MOTION TO ENFORCE PLANS OF
         ALLOCATION WITH REGARD TO RESERVE FUND ELIGIBILITY




                                        ii
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                PageID.20608       Page 6 of 29



                       STATEMENT OF THE ISSUES PRESENTED

        1. Whether Settlement Class members who have submitted valid claims and who must
           release all claims against Defendants for their illegal conduct are entitled to
           compensation from the funds held in reserve from all settlements to which they are
           class members:

           Answer: Yes. Under the plain language of the Plans of Allocation, all “eligible
           Settlement Class members,” not just individual claimants in a specific round of
           settlements, are entitled to the reserve funds to the settlements of which they are class
           members. Further, it is well within the Court’s broad equity powers to compensate all
           identified class members from reserve funds in order to avoid the inequity of forcing
           class members to release their claims against Defendants without compensation for
           the harms incurred. Courts and class counsel owe a fiduciary duty to all class
           members to prevent such inequities from occurring.




                                                iii
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20               PageID.20609        Page 7 of 29



                CONTROLLING OR MOST APPROPRIATE AUTHORITIES

         In re Dry Max Pampers Litig., 724 F.3d 713 (6th Cir. 2018)1

         Beecher v. Able, 575 F.2d 1010 (2d Cir. 1978)

         In re Orthopedic Bone Screw Prods. Liab. Litig., 246 F.3d 315 (3d Cir. 2001)

         In re “Agent Orange” Prod. Liab. Litig., 689 F.Supp. 1250 (E.D.N.Y. 1988)




  1
    Per this Court’s Practice Guidelines, copies of these cases have been filed as part of the
  Appendix in Support of the Motion to Enforce. See App. ISO Mot. to Enforce (“App.”), Exs. 1
  to 4.


                                                iv
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                                         PageID.20610               Page 8 of 29



                                                TABLE OF CONTENTS

                                                                                                                                Page


  STATEMENT OF THE ISSUES PRESENTED ....................................................................... iii
  CONTROLLING OR MOST APPROPRIATE AUTHORITIES .............................................. iv
          INTRODUCTION ..........................................................................................................1
          BACKGROUND ............................................................................................................4
          ARGUMENT .................................................................................................................7
                    I.        All Identified Class Members Are Entitled to a Share of the
                              Cumulative Reserve Funds Under the Plain Meaning of the Plans
                              of Allocation ...........................................................................................7
                              A.         Plans of Allocation Provide for Distribution of Reserve
                                         Funds to All Eligible Class Members, Not Simply Round-
                                         Specific Claimants .......................................................................7
                              B.         Dealership Members Meet the Class Eligibility
                                         Requirements Specified in the Plans of Allocation and
                                         Should Receive Their Share of Cumulative Reserve Funds ..........8
                    II.       Principles of Fairness and Equity Dictate Allocation of Reserve
                              Funds to the Identified Members of All Settlement Classes.................... 10
                              A.         Court’s Equitable Powers Extend to All Class Members
                                         Not Just Early Filers ................................................................... 11
                              B.         Class Counsel and Courts Have a Fiduciary Duty to All
                                         Class Members .......................................................................... 12
                              C.         Settlement “Rounds” Were Used for Administrative
                                         Efficiency and Do Not Determine Settlement Class
                                         Membership ............................................................................... 14
                              D.         Payment of Reserve Funds to All Identified Members Will
                                         Not Prejudice Earlier Filers Nor Unduly Delay Distribution
                                         of Settlement Funds ................................................................... 15




                                                                  v
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                                        PageID.20611             Page 9 of 29



                                              TABLE OF AUTHORITIES

                                                                                                                          Page(s)

  Cases

  In re “Agent Orange” Prod. Liab. Litig.,
      689 F.Supp. 1250 (E.D.N.Y. 1988)............................................................................. iv, 3, 15

  In re Authentidate Holding Corp. Sec. Litig.,
      2013 WL 324153 (S.D.N.Y Jan. 25, 2013) .......................................................................... 16

  Beecher v. Able,
     575 F.2d 1010 (2d Cir. 1978).......................................................................................... iv, 10

  Dairy Farmers of Am., Inc. Cheese Antitrust Litig.,
     No. 09-3690, ECF Nos. 786, 802 (N.D. Ill. 2016) ......................................................... 11, 12

  In re Dry Max Pampers Litig.,
      724 F.3d 713 (6th Cir. 2018) ................................................................................ iv, 2, 12, 13

  In re Folding Carton Antitrust Litig.,
      557 F.Supp. 1091 (N.D. Ill. 1983), aff’d in part, 744 F.2d 1252 (7th Cir. 1984) ............... 1, 11

  In re LIBOR-Based Fin. Instruments Antitrust Litig.,
      327 F.R.D. 483 (S.D.N.Y. 2018) ................................................................................... 11, 14

  In re Orthopedic Bone Screw Prods. Liab. Litig.,
      246 F.3d 315 (3d Cir. 2001) ............................................................................... iv, 11, 13, 16

  In re Polyurethane Foam Antitrust Litig.,
      No. 10-2196 (N.D. Ohio 2016) .................................................................................. 3, 11, 12

  In re TFT-LCD Flat Panel Antitrust Litig.,
      No. 3:07-md-0187-SI (N.D. Cal. 2014) ........................................................................... 1, 11

  In re Urethane Antitrust Litig.,
      No. 04-md-1616, 2008 WL 5215980 (D. Kan. Dec. 12, 2008) ............................................. 16

  In re Wireless Tel. Fed. Cost Recovery Fees Litig.,
      396 F.3d 922 (8th Cir. 2005) ............................................................................................... 13

  Zients v. LaMorte,
     459 F.2d 628 (2d Cir. 1972) ................................................................................................ 11

  Other Authorities

  Barbara J. Rothstein & Thomas E. Willging, Managing Class Action Litigation: A
     Pocket Guide for Judges 11 (Fed. Judicial Ctr. 2010) .......................................................... 13

                                                                  vi
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                                    PageID.20612            Page 10 of 29



   http://www.autodealersettlement.com.................................................................................... 6, 16

   https://kccsecure.com/autodealersettlement/Claimant/Register .................................................... 5

   Manual for Complex Litigation § 21.662 (4th ed. 2004) ............................................................ 10




                                                               vii
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                   PageID.20613       Page 11 of 29



                                          INTRODUCTION

          Automobile Dealership Settlement Class members Wolfe Automotive Group, Kings

   Nissan & Kings Infiniti, and Young Automotive Group LLC1 (“Dealership Members”) bring this

   motion to respectfully request that the Court enforce the Plans of Allocation (“Plans”) with

   regard to Dealership Members’ right to receive payment from the reserve funds to all Dealership

   settlements of which they are class members. Without this action by the Court, Dealership

   Members—and over 1,500 class members similarly situated2—will be forced to release all

   claims against Defendants without equitable compensation for the harms they incurred through

   Defendants’ illegal actions. Such forfeiture runs contrary to established case law, providing that

   “every opportunity should be afforded [to] class members . . . to come forward and collect their

   rightful share of the settlement.” In re Folding Carton Antitrust Litig., 557 F.Supp. 1091, 1104

   (N.D. Ill. 1983), aff’d in part, 744 F.2d 1252 (7th Cir. 1984). Moreover, reserve funds are

   routinely used in settlement administration for just this purpose, namely, compensating

   additional victims in order to avoid an inequitable forfeiture of their claims. See, e.g., Order Re:

   Indirect Purchaser Pls.’ and States’ Attys. General’s Jt. Mot. for Interim Reimbursement of

   Expenses at 3:2-4, 9-13, In re TFT-LCD Flat Panel Antitrust Litig., No. 3:11-cv-00711 (N.D.

   Cal. Oct. 20, 2014), ECF No. 9273 (“TFT-LCD Flat Panel Order”) (App. Ex. 5 at 3.)



   1
     Dealership Members represent 35 individual Dealership Class members. Burton Decl. ¶¶ 3-5.
   2
     Over 3,400 Dealership Class members submitted claims in Round 1, and that number increased
   to approximately 5,000 Dealership Class members by Round 3 claim submissions. See Auto
   Dealers’ Mem. ISO Mot. for Final Approval of Settlements (Round 4) at 2, In re Bearings, No.
   2:12-cv-00502-SFC-RSW (Dec. 16, 2019), ECF No. 286. Therefore, under the position that
   class counsel is now taking—that only claimants to individual rounds are entitled to the reserve
   funds from the settlements in those individual rounds—approximately 1,500 class members
   would be denied their share of reserve funds from earlier settlements under which they must
   nonetheless release claims against Defendants. There are likely additional Class members
   similarly affected who filed initially in Round 4.


                                                    1
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                   PageID.20614       Page 12 of 29



            Class counsel has a fiduciary duty to all members of the Settlement Classes, not just early

   filers, and “courts must carefully scrutinize whether those fiduciary obligations have been met.”

   In re Dry Max Pampers Litig., 724 F.3d 713, 718 (6th Cir. 2018). Here, Dealership Members

   together made hundreds of thousands of new vehicle purchases during the class period, incurring

   significant damages as a result of Defendants’ illegal price-fixing conspiracy. Upon learning of

   their eligibility to compensation for those damages, Dealership Members filed valid and timely

   claims to the settlements—over a year ago. Dealership Members seek no portion of the advance

   payments made to those claimants filing in earlier rounds, but rather seek only their pro rata

   share of the reserve funds set aside in each round for “future allocation and distribution to

   eligible Settlement Class members.”3 However, class counsel now takes the position that reserve

   fund payments should be distributed on a round-specific basis and only to those class members

   who filed claims in the corresponding round.          Class counsel’s position allows a payment

   mechanism adopted only for administrative convenience—grouping settlements by round—to

   abrogate members’ rights to receive reserve fund payments from settlements to which they are

   class members and clearly are entitled. Further, class counsel’s position gives earlier filers a

   windfall from funds held in reserve, while providing no compensation to other equally harmed

   class members. Such an outcome is unjust and must be avoided.

            Although their claims were filed as part of the third grouping or “round” of settlements,

   Dealership Members are equally members of the Settlement Classes in settlements from earlier

   rounds and are thus entitled to a portion of the reserve funds from those settlements, as plainly




   3
       E.g., Distribution/Allocation Plan for Wire Harness Settlements at 2, ECF 443-10.


                                                     2
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                  PageID.20615       Page 13 of 29



   articulated in the Plans. 4 The Plans provide that reserve funds be paid to “eligible Settlement

   Class members” with payments “based on their pro rata share of the settlement funds and the

   eligible claims filed.”5

           That Dealership Members submitted timely claims in Round 3 does not negate their status

   as class members to the settlements in Rounds 1 and 2. To deny them eligibility to reserve funds

   from all settlements of which they are class members would result in a gross inequity,

   particularly given their release of all claims against Defendants regardless of “round.”

           Setting aside the plain language of the Plans, principles of equity and fairness ultimately

   necessitate that Dealership Members be compensated for their undisputed injuries.           Those

   principles take priority over the artificial “round” deadlines created by class counsel and the

   claims administrator for administrative convenience. It would be “unfair to prevent otherwise

   valid claims from participating in the distribution of . . . funds solely because they were

   submitted after the cut-off dates.” In re Polyurethane Foam Antitrust Litig., No. 10-2196, ECF

   Nos. 2086, 2095, 2172, 2184 (N.D. Ohio 2016) (plaintiffs’ distribution motion approved by

   orders dated May 16, 2016 and Oct. 30, 2017).6

           Contrary to class counsel’s position, compensating Dealership Members will not

   prejudice earlier filers who have already received payments and who “have no justifiable

   expectation of any particular pay-out.” In re “Agent Orange Prod. Liab. Litig., 689 F. Supp.

   1250, 1263 (E.D.N.Y. 1988). Earlier filers would receive their pro rata share of the reserve

   funds from Rounds 1 and 2 and suffer no prejudice from the Dealership Members’ receipt of



   4
     The same eligibility holds for Dealership class members filing valid Proofs of Claims initially
   in Round 4; they are equally class members for the settlements grouped in Rounds 1 through 3.
   5
     E.g., Distribution/Allocation Plan for Wire Harness Settlements at 2, ECF 443-10.
   6
     App. Ex. 6 at 10; Ex. 7 at 1; Ex. 8 at 3, Ex. 9 at 8


                                                    3
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                   PageID.20616       Page 14 of 29



   their own pro rata share based on their valid claims as class members. Further, Dealership

   Members each submitted valid Proofs of Claim and those claims have been substantiated by the

   claims administrator, so there is no question they are entitled to their pro rata share of earlier

   rounds’ reserves.

          Finally, if including Dealership Members and others similarly situated would delay

   distribution of funds held in reserve while recalculating pro rata shares, any such delay would be

   the result of class counsel’s failure to put in place a process that appropriately allocates reserve

   funds based on both the plain meaning of the Plans as well as the fiduciary duty class counsel

   owes all Settlement Class members. The issue is ultimately one of fairness, rather than delay—if

   class counsel intends to fairly represent the entire class, class counsel cannot deny valid class

   members compensation simply because it failed to develop appropriate mechanisms to

   compensate all class members in the first place. The alternative—denying valid class members

   their share of the reserve funds while still requiring a full release of claims against Defendants—

   would be the height of inequity and violate the fiduciary duty class counsel and the Court owes

   to all class members.

                                           BACKGROUND

          During the relevant time period for all of the Dealership settlements,           Dealership

   Members purchased hundreds of thousands of new vehicles containing component parts

   manufactured—and price fixed—by Defendants, incurring significant overcharges based on

   Defendants’ illegal conduct.     Declaration of Emma K. Burton (Burton Decl.) ¶ 2.            After

   becoming aware of their eligibility to participate in the Automobile Dealership Settlements,

   Dealership Members each submitted a valid Proof of Claim prior to the January 21, 2019 Round

   3 filing deadline. Id. ¶¶ 3-5. Dealership Members’ claims were processed and approved by the



                                                    4
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                 PageID.20617       Page 15 of 29



   claims administrator, with initial Round 3 settlement fund payments distributed between January

   and April 2020. Id.

          Because the individual parts settlements were treated as part of the larger, overall group

   of settlements with Defendants, class members submitting claims early in the process were able

   to “rely on that Proof of Claim and do nothing further to participate” in the future settlements

   with Defendants.7 Although claims submitted in earlier rounds were automatically processed in

   subsequent rounds, Dealership Members also filed timely claims to the fourth and final round of

   settlements, including vehicles purchased in the expanded time frame for the Round 4

   settlements. Burton Decl. ¶ 6. Initial distribution in the fourth group of settlements has not yet

   occurred, but in a May 19, 2020, filing with the Court, class counsel represented that the Auto

   Dealers are “nearly ready to distribute the settlements.” Mem. ISO Mot. for Approval of

   Additional Plans for Round Four Settlements at 9, In re Bearings, No. 2:12-cv-00502-SFC-RSW

   (May 19, 2020), ECF No. 296.

          Because of the large number of parts and associated Defendants involved in the overall

   Automobile Dealership action, class counsel opted to defer notice—and the corresponding initial

   claims process—“because the Settlements initially involved a relatively small number of parts

   and Defendants in only certain of the cases within 12-md-02311.” Mem. ISO Dealership Pls.’

   Mot. to Authorize Dissemination of Class Notice at 2 (Aug. 25, 2015), ECF No. 343 (“Aug. 25,

   2015 Motion”). Once class counsel had what it considered an appropriate number of settlements,

   class counsel would request “leave to provide notice.” See, e.g., Mem. ISO Dealership Pls.’

   Mot. to Authorize Dissemination of Class Notice at 3 (Aug. 25, 2016), ECF No. 499; see also



   7
    Automobile Dealership Online Claim Form available at
   https://kccsecure.com/autodealersettlement/Claimant/Register (last visited July 26, 2020).


                                                   5
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                PageID.20618       Page 16 of 29



   Aug. 25, 2015 Motion at 2 (“The interests of economy were better served by deferring notice and

   final approval until more settlements were reached. The aggregate Settlements now warrant the

   Dealership Plaintiffs’ request to issue notices in these cases at this time.”)    Class counsel

   performed this aggregation of settlements four times, and in doing so, constructed four rounds

   and corresponding notice periods.      See Automotive Parts Antitrust Litigation Settlement,

   autodealersettlement.com (last visited July 26, 2020).

          For each settlement grouping, class counsel set aside reserve funds “for future allocation

   and distribution to eligible Settlement Class members.” See, e.g., Distribution/Allocation Plan

   Wire Harness Settlements (Ex. L to Decl. of Shawn M. Raiter) at 2 (Nov. 14, 2016), ECF No.

   519-1 at 78. . Class counsel created the reserve funds to account for “information not currently

   available about affected, parts, models, and brands,” and class counsel acknowledged that if the

   funds were not needed for that purpose, they would be “distributed on a pro rata basis to the

   members of the Settlement Classes in their respective cases.” See, e.g., Auto Dealers’ Mem. ISO

   Mot. for Approval of Add’l Allocation Plans for Settlements Previously Approved by the Court

   at 2-3 (March 14, 2016), ECF No. 443. .

          Upon learning that class counsel was “nearly ready to distribute the settlement funds held

   in reserve”8 for the first three rounds, despite the fact that the claims review process for the

   fourth and final round of settlements had not been completed, Dealership Members contacted

   class counsel and the claims administrator via email on June 22, 2020, to discuss reserve fund

   distribution. Burton Decl. ¶¶ 8-9. During a call on July 6, 2020, the claims administrator

   represented that no values had been set yet for reserve fund distribution, and could not confirm



   8
    Auto Dealers’ Mem. ISO Mot. to Award Fees Placed in Reserve in 2016 for Round Two
   Settlements at 5 (June 8, 2020), ECF No. 584.


                                                   6
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                  PageID.20619        Page 17 of 29



   that Dealership Members were eligible to receive cumulative reserve funds from all settlements

   to which they were class members. Id. However the claims administrator noted that Dealership

   Members “raise a good question” with regard to reserve fund eligibility and offered to take the

   question back to class counsel. Id. ¶ 9. Class counsel responded with a July 10, 2020, letter to

   Dealership Members, denying their eligibility to reserve funds for all settlements to which they

   are class members. Id. ¶ 10. Dealership Members conferred with class counsel on July 15, 2020,

   in an effort to resolve the issue, but the parties were unable to reach an agreement. Id. ¶ 11.

   Class counsel advised by email on July 22, 2020, that they would move forward with reserve

   fund distribution as soon as possible after July 31, 2020, unless an order was in place by that date

   to delay distribution, thereby necessitating the Emergency Motion to Delay Distribution of

   Reserve Funds filed with the Court on July 23, 2020 (ECF No. 587). Id. ¶ 12.

                                             ARGUMENT

   I.     All Identified Class Members Are Entitled to a Share of the Cumulative Reserve
          Funds Under the Plain Meaning of the Plans of Allocation

          A.      Plans of Allocation Provide for Distribution of Reserve Funds to All Eligible
                  Class Members, Not Simply Round-Specific Claimants

          Despite class counsel now taking a position to the contrary, a plain reading of the Plans

   of Allocation demonstrates Dealership Members’ entitlement to a pro rata share of the

   cumulative reserve funds. Based on the language of the Plans and their supporting Memoranda,

   all identified class members (i.e., those who submitted a valid Proof of Claim) are eligible to

   receive reserve funds from all settlements in which they are a member of the Settlement Class—

   without regard for the “round” in which they filed. Each Plan outlines the creation of “A reserve

   fund for future allocation and distribution to eligible Settlement Class members” and that such

   funds “will be paid to eligible dealerships based on their pro rata share of the settlement funds

   and eligible claims filed.” E.g., Distribution/Allocation Plan Wire Harness Settlements (Ex. L to

                                                    7
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                  PageID.20620       Page 18 of 29



   Decl. of Shawn M. Raiter) at 2 (Nov. 14, 2016), ECF No. 519-1 at 78 (emphasis added).

   Further, the Memoranda in support of these Plans all use similarly inclusive language, expressly

   stating, for example, that “reserve funds will be distributed on a pro rata basis to the members

   of the Round 2 Settlement Classes in their respective cases.” Auto Dealers’ Mem. ISO Mot. for

   Approval of Additional Allocation Plans at 3 (July 13, 2018), ECF No. 559.

          Class counsel now takes the position that because Dealership Members did not file claims

   in earlier “rounds,” they have forgone their eligibility to reserve funds from those settlements,

   notwithstanding the plain reading of the Plans of Allocation. Regardless of whether a dealership

   files a claim by the deadline of a particular round (e.g., “Round Two”), that dealership

   nonetheless remains a “Round Two class member”—the term of art used in each Plan of

   Allocation. Further, as a “Round Two Class Member,” that dealership has released its claims

   against that round’s Defendants regardless of the timing of the dealership’s claim filing.

          Had class counsel wanted to restrict reserve fund distribution only to a particular round’s

   “claimants,” it could have used the term “claimant” in the Plans and provided that only those

   dealerships that had filed a claim by the round deadline would be eligible for reserve funds.

   Class counsel did not do that and instead chose the more inclusive term “class member.”

   Through use of that term, class counsel correctly defined those dealerships entitled to reserve

   funds more broadly, in order to more fully and equitably compensate class members in

   exchange for their release of claims against Defendants.

          B.      Dealership Members Meet the Class Eligibility Requirements Specified in the
                  Plans of Allocation and Should Receive Their Share of Cumulative Reserve
                  Funds

          Dealership Members are squarely within the class definition for each settlement grouped

   in Rounds 1 through 4, and thus meet the criteria specified in the Plans of Allocation to receive

   their pro rata share of the cumulative reserve funds from all settlements including Rounds 1 and

                                                    8
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                  PageID.20621       Page 19 of 29



   2. The goal behind creation of settlement “rounds” was not to establish additional substantive

   hurdles or restrictions to class members’ eligibility, but rather to aggregate the individual parts

   settlements more efficiently for administrative convenience. In addition, class counsel clearly

   indicated the interrelatedness of each settlement in the Plans of Allocation, referencing for

   example, that “[t]he percentage of reserve funds in each of the future settlements may vary.”

   E.g., Distribution/Allocation Plan Wire Harness Settlements (Ex. L to Decl. of Shawn M. Raiter)

   at 2 (Nov. 14, 2016), ECF No. 519-1 at 78. As recently as December 2019, class counsel

   emphasized the aggregate settlement achieved after the Round 4 recovery had been “added to the

   Round One, Round Two, and Round Three settlements.” Decl. of Shawn M. Raiter ISO Auto

   Dealers’ Mot. for Final Approval of Settlements (Round Four) at 3, No. 2:12-cv-00502-SFC-

   RSW (Dec. 16, 2019), ECF No. 286-1 (“Dec. 16, 2019 Raiter Decl.”).

          By submitting valid Proofs of Claim in Round 3 with substantiated vehicle purchases

   during the relevant time periods for settlements in earlier rounds, Dealership Members are

   squarely within the Settlement Classes for the settlements grouped in Rounds 1 and 2, and as

   such are entitled to reserve funds from all settlements to which they are class members—

   including those in Rounds 1 and 2. Indeed, the analogous End-Payor settlements provide a good

   example of the aggregate nature of these settlements. There, despite multiple “rounds” of

   settlements, only one deadline was set for class members to file claims to all settlements—at the

   conclusion of all rounds—further demonstrating the cumulative nature of the proceedings. For

   Dealership Members, the Plans of Allocation are clear: membership in a Settlement Class, and

   not claim timing, takes priority. Here, where Dealership Members have submitted timely claims

   and those claims have been substantiated through the claims process, their eligibility as




                                                   9
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                    PageID.20622        Page 20 of 29



   Settlement Class members and corresponding eligibility to reserve funds for those settlements

   cannot and should not be denied.

   II.     Principles of Fairness and Equity Dictate Allocation of Reserve Funds to the
           Identified Members of All Settlement Classes

           It bears repeating that Dealership Members all submitted timely claims in this proceeding,

   and without dispute, are members of the Settlement Classes for those settlements grouped in

   Rounds 1 through 4—even though they did not receive any distribution from advance payments

   made in earlier rounds. Keeping in mind their timeliness, it is nevertheless instructive to look to

   the established case law on late claims to understand the goals of an equitable settlement

   distribution and the fiduciary duty owed by class counsel and courts to all class members

   regardless of any perceived timing issues. Unlike a late claimant, Dealership Members are not

   asking for full funding of their claims from earlier settlements, but rather only their fair pro rata

   share of the reserve funds remaining for all identified class members to those settlements. Even

   if the terms of the Plans would exclude Dealership Members from their share of the cumulative

   reserve funds, which they plainly do not, it is still well within the Court’s broad equity powers to

   provide reserve fund distribution to all identified class members in order to provide

   compensation for their injuries at the hands of Defendants. Moreover, where an inequitable

   distribution exists, such as here under class counsel’s position as to reserve fund eligibility, it is

   “incumbent upon the district court to exercise its broad supervisory powers over the

   administration of class-action settlements to allocate the proceeds among the claiming class

   members more equitably.” See Beecher v. Able, 575 F.2d 1010, 1016 (2d Cir. 1978); see also

   Manual for Complex Litigation § 21.662 (4th ed. 2004) (courts may “consider ordering a reserve

   for late claims”).




                                                    10
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                    PageID.20623        Page 21 of 29



          A.      Court’s Equitable Powers Extend to All Class Members Not Just Early Filers

          Courts recognize that “every opportunity should be afforded [to] class members . . . to

   come forward and collect their rightful share of the settlement.” In re Folding Carton Antitrust

   Litig., 557 F.Supp. 1091, 1104 (N.D. Ill. 1983), aff’d in part, 744 F.2d 1252 (7th Cir. 1984). In

   doing so, courts prioritize their “inherent power and duty to protect unnamed, but interested

   persons” in the class. Zients v. LaMorte, 459 F.2d 628, 630 (2d Cir. 1972). Further, “[t]hese

   equitable powers are retained by the court until the settlement fund is actually distributed.” In re

   Orthopedic Bone Screw Prods. Liab. Litig., 246 F.3d 315, 321 (3d Cir. 2001) (“A primary use of

   these equitable powers is balancing the goals of expedient settlement distribution and the

   consideration due to late-arriving class members.”). To balance these inequities, reserve or

   residual funds are routinely used to compensate class members who might otherwise be left

   uncompensated for their harms. See, e.g., TFT-LCD Flat Panel Order at 3: 2-4, 9-13 (court

   ordered late claims to be paid from residual funds) (App. Ex. 5 at 3.); see also Dairy Farmers of

   Am., Inc. Cheese Antitrust Litig., No. 09-3690, ECF Nos. 786, 802               (N.D. Ill. 2016) (at

   distribution, class counsel recommended and court approved reserve fund “to make equitable

   adjustments . . . to claims following the initial distribution”) (App. Ex. 10 at 12; Ex. 11).

          Courts and class counsel recognize the inherent injustice in denying valid claims based

   on arbitrary deadlines and seek “‘to get as much of the available damages remedy to class

   members as possible and in as simple and expedient a manner as possible.’” In re LIBOR-Based

   Fin. Instruments Antitrust Litig., 327 F.R.D. 483, 496 (S.D.N.Y. 2018) (quoting 4 William B.

   Rubenstein, Newberg on Class Actions § 12:15 (5th ed.) (Westlaw 2018)). It would be “unfair

   to prevent otherwise valid claims from participating in the distribution of . . . funds solely

   because they were submitted after the cut-off dates.” In re Polyurethane Foam Antitrust Litig.,

   No. 10-2196, ECF Nos. 2086, 2095, 2172, 2184 (N.D. Ohio) (plaintiffs’ distribution motions

                                                    11
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                   PageID.20624       Page 22 of 29



   approved by orders dated May 16, 2016 and Oct. 30, 2017) (App. Ex. 6 at 10; Ex. 7 at 1; Ex. 8 at

   3, Ex. 9 at 8.). In particular, given the common fund’s equitable origins, “full forfeiture of . . .

   claims would be an extreme consequence” regardless of claim timing. Dairy Farmers of Am.,

   Inc. Cheese Antitrust Litig., No. 09-3690, ECF Nos. 786, 802 (N.D. Ill. 2016) (late claims

   approved by order dated April 18, 2017) (App. Ex. 10 at 7; Ex. 11).

          Here, Dealership Members pursued their claims diligently and in good faith, and—unlike

   actual late claimants—submitted valid Proofs of Claim over a year before the deadline for the

   final round of settlements.    Although class counsel now takes the position that Dealership

   Members should only be entitled to payouts from settlements in Rounds 3 and 4 based on their

   claim filing dates, Dealership Members nevertheless remain members of the earlier Settlement

   Classes and must therefore release all claims against Defendants under those settlements, despite

   receiving no compensation from those earlier settlements according to class counsel’s position.

   To deny Dealership Members—and the over 1,500 other class members in a similar position—

   their pro rata share of reserve funds when they have been timely identified as class members

   with valid, processed claims is the height of unfairness and inequity. The reserve funds are

   available and the claims are identified and substantiated; in the interests of equity, these

   Settlement Class members deserve their pro rata share of the reserve funds.

          B.      Class Counsel and Courts Have a Fiduciary Duty to All Class Members

          For absent class members such as Dealership Members, the fiduciary duty of both class

   counsel and the Court is of utmost importance in protecting those class members’ interests. As

   the Sixth Circuit has held, “in class-action settlements the district court cannot rely on the

   adversarial process to protect the interests of the persons most affected by the litigation—

   namely, the class. Instead, the law relies upon the fiduciary obligations of the class

   representatives and, especially, class counsel, to protect those interests.” In re Dry Max Pampers

                                                   12
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                     PageID.20625       Page 23 of 29



   Litig., 724 F.3d 713, 718 (6th Cir. 2018) (internal citations omitted). Further, given the lack of

   adversarial process, “courts must carefully scrutinize whether those fiduciary obligations have

   been met.” Id.; see also In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 932

   (8th Cir. 2005) (“the district court acts as a fiduciary, serving as a guardian of the rights of absent

   class members”); Barbara J. Rothstein & Thomas E. Willging, Managing Class Action

   Litigation: A Pocket Guide for Judges 11 (Fed. Judicial Ctr. 2010) (“Current rules . . .

   unambiguously place you in the position of safeguarding the interests of absent class members”).

   Finally, although deadlines are an important part of administrative case management, courts

   recognize that “rigid and unquestioned adherence” to those same deadlines runs contrary to the

   “court’s role as fiduciary in class actions when allowing a claimant participation in a settlement

   works no harm on the conduct of the proceedings and does not significantly prejudice the

   interests of the parties.” Orthopedic Bone Screw, 246 F.3d at 316-17.

          At issue here is not a deadline extension—Dealership Members and those similarly

   situated are timely—but rather the proper exercise of equitable powers and the fiduciary duty

   owed to these class members to preserve their rights as victims of Defendants’ anticompetitive

   conduct. However, class counsel would deny Dealership Members, and other class members

   similarly situated, their share of compensation from the reserve fund payouts for earlier rounds

   based on adherence to settlement groupings set up only for administrative efficiency. Dealership

   Members are not requesting and do not expect to be compensated from the primary funds used

   for advance payment in early rounds—in most instances, those funds have already been

   distributed. Instead, they seek only their share of the reserve funds set aside for all class

   members with valid claims. If the goal is “to get as much of available damages remedy to class

   members as possible,” then it follows that class members with timely, valid claims should not be



                                                     13
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                   PageID.20626        Page 24 of 29



   left uncompensated if there are reserve funds available from earlier settlements. See In re

   LIBOR-Based Fin. Instruments, 327 F.R.D. at 496.

          C.         Settlement “Rounds” Were Used for Administrative Efficiency and Do Not
                     Determine Settlement Class Membership

          As noted above, the purpose of multiple settlement groupings or “rounds” was intended

   to serve the “interests of economy” by providing aggregate notice and making funds available

   once a larger number of settlements had been reached. The four groupings are based on no

   unique criteria other than the timing around which Defendants happened to settle, and class

   counsel has emphasized the aggregate recovery versus individual settlements. See, e.g., Dec. 16,

   2019 Raiter Decl. at 3 (“When added to the Round One, Round Two, and Round Three

   settlements, a total of approximately $402,389,786.00 has been recovered in Auto Dealer

   settlements.”).    Although each grouping or round had its own claim filing deadline, those

   deadlines have no bearing on membership in the corresponding Settlement Classes and are

   arbitrary as relates to reserve fund eligibility to Settlement Class members. Thus, whether a

   class member filed before or after the deadline in any given round does not impact membership

   in a Settlement Class and should not impact access to appropriate compensation from reserve

   funds to those same settlements.

          Class counsel created reserve funds to account for “information not currently available

   about affected, parts, models, and brands,” and therefore continued to collect additional

   information needed for calculations long after round deadlines had passed. Further, in order to

   distribute reserve funds pro rata, it necessarily follows that class counsel first had to settle with

   every Defendant and then the claims administrator had to process every claim, in order to

   determine the appropriate reserve fund payouts to all identified class members.




                                                    14
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                  PageID.20627       Page 25 of 29



          The position class counsel now takes allows the arbitrary deadlines set in each round for

   administrative convenience to—years later—trump Dealership Members’ ability to recover any

   amount for the harms suffered by Defendants’ actions and the claims Dealership Members must

   release against those Defendants. As discussed above, courts routinely accept late claims—

   sometimes years after a claims deadline—so long as funds have not yet been distributed. Here,

   Dealership Members claims’ were not only timely but were already approved by the claims

   administrator in Round 3 and likely nearing completion of review and approval in Round 4. To

   use class counsel’s interpretation of the Plans would require Dealership Members to release their

   claims against Defendants for all related claims in all settlement rounds, despite receiving

   compensation only from those settlements that happen to be grouped in later rounds. Although

   administrative convenience has its place in complex claims administration, those efficiencies

   cannot take precedence over fair and equitable compensation of class members.

          D.      Payment of Reserve Funds to All Identified Members Will Not Prejudice
                  Earlier Filers Nor Unduly Delay Distribution of Settlement Funds

          In denying Dealership Members their fair share of reserve funds from early settlements to

   which Dealership Members are class members, class counsel argues that compensating

   Dealership Members would “disadvantage” any automobile dealership who had filed earlier

   claims because “[t]he value of the earlier timely filed valid claims would be diluted by the larger

   pool of claimants from later settlement rounds.” Burton Decl. Ex. A. However, that argument

   runs contrary to principles of equity and established case law, holding that timely claimants have

   no justifiable expectation to any particular pay-out and, therefore, are not prejudiced by the

   approval of later submitted claims. In re “Agent Orange” Prod. Liab. Litig., 689 F.Supp. 1250,

   1263 (E.D.N.Y. 1988).




                                                   15
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                 PageID.20628       Page 26 of 29



          Even in instances in which approval of additional claims necessitates a reduction of the

   pro rata payment, such a reduction does not constitute prejudice but rather recognizes that the

   additional claimants “suffered substantial compensable losses” that require “a more equitable

   distribution [of funds] among a larger group of injured parties.” In re Authentidate Holding

   Corp. Sec. Litig., 2013 WL 324153, at *1 (S.D.N.Y Jan. 25, 2013); see also In re Urethane

   Antitrust Litig., No. 04-md-1616, 2008 WL 5215980, *2 (D. Kan. Dec. 12, 2008) (no prejudice

   where “the remaining members would receive no less in settlement than they would have

   received” if additional class members participated). Instead, excluding additional claimants from

   the settlement unjustly gives the remaining claims “what is essentially a ‘windfall,’ comprised of

   some portion of the recovery that would be owed to the otherwise deserving late registrants.”

   Orthopedic Bone Screw, 246 F.3d at 324.

          Counsel for Dealership Members filed claims in early rounds on behalf of other class

   members, including one of the Settlements’ largest claimants, AutoNation. These are the same

   class members that class counsel now maintains would be “disadvantaged” were Dealership

   Members to receive their fair share of reserve funds from all settlements. But from the very

   beginning of these settlements, no class member could have any reasonable expectation of a

   particular payout as acknowledged by the initial notice, which clearly provided that “it is

   unknown how much money each Settlement Class member . . . will receive.” Notice-First Phase

   at 9 (Sept. 17, 2015) available at http://www.autodealersettlement.com/case-documents.aspx

   (last visited July 26, 2020). Like Dealership Members, claimant AutoNation, for example,

   agrees that all eligible vehicles should count for calculation of reserve fund distribution,

   regardless of the round in which they were claimed. Burton Decl. ¶ 13.




                                                  16
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                  PageID.20629       Page 27 of 29



          In denying Dealership Members’ eligibility to reserve funds from early settlements, class

   counsel also cited the delay that would ensue should they have to hold reserve payments “until

   all claims by all dealerships in all rounds were reviewed and points calculated.” Burton Decl.

   Ex. A. However, at this stage of the process—near the end of the fourth and final round—all

   claims processing is already nearing completion. In their own filing in May 2020—nearly two

   months ago—class counsel stated it was “nearly ready to distribute the settlements achieved” in

   Round 4. Auto Dealers’ Mem. ISO Mot. for Approval of Additional Allocation Plans for Round

   Four Settlements at 1, In re Bearings, No. 2:12-CV-00502-SFC-RSW (May 19, 2020), ECF No.

   296 (“Mem. ISO Round 4 Allocation Plans Approval”).

          Now that every claim has been processed and validated, the claims administrator should

   be able to allocate reserve funds properly and in a timely manner.9             Even the claims

   administrator considered the efficiencies inherent in distributing one check to each class member

   for their share of all reserve funds rather than separate checks for each round. Burton Decl. ¶ 9.

   Class counsel’s position ignores the valid claims that are before it from identified class members

   and runs contrary to the entire purpose of the claims process—to fairly compensate class

   members for the claims they must release against Defendants. If any concerns are raised that

   allocating reserve funds to all Settlement Class members would delay distribution, any such

   delay would be the result of class counsel and the claims administrator’s failure to put in place a

   process that appropriately allocates reserve funds based on both the plain meaning of the Plans as

   well as the fiduciary duty class counsel owes all Settlement Class members.            Dealership

   9
    If claimed vehicle purchases for every claimant have already been substantiated—as class
   counsel suggested in its May 19, 2020 motion—the claims administrator should have the data it
   needs to calculate pro rata shares of the cumulative reserve funds based on vehicles purchased
   by all eligible Settlement Class members. See Mem. ISO Round 4 Allocation Plans Approval at
   1.


                                                   17
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                    PageID.20630        Page 28 of 29



   Members should not be penalized for class counsel and the claims administrator’s failure to

   account for all valid claims when calculating distribution of funds held in reserve.

          For the forgoing reasons, Dealership Members respectfully urge the Court to enforce the

   Plans of Allocation to provide for the equitable distribution of reserve funds to all identified class

   members based on class membership rather than claim filing date.


   July 31, 2020                                       Respectfully submitted,


                                                       By: /s/ Jared A. Levine
                                                       Jared A. Levine
                                                       Crowell & Moring LLP
                                                       590 Madison Avenue
                                                       New York, NY 10022
                                                       Telephone: (212) 803-4000
                                                       Facsimile: (212) 223-4134
                                                       Email: jalevine@crowell.com

   Deborah E. Arbabi                                   Emma K. Burton
   Daniel A. Sasse                                     Ann L. Rives
   Crowell & Moring LLP                                Crowell & Moring LLP
   3 Park Plaza, 20th Floor                            1001 Pennsylvania Avenue, NW
   Irvine, CA 92614-8505                               Washington, DC 20004
   Telephone: (949) 263-8400                           Telephone: (202) 624-2500
   Facsimile: (949) 263-8414                           Facsimile: (202) 628-5116
   Email: darbabi@crowell.com                          Email: eburton@crowell.com
           dsasse@crowell.com                                 arives@crowell.com


                                                       Attorneys for Dealership Members




                                                    18
Case 2:12-cv-00102-SFC-RSW ECF No. 590 filed 07/31/20                  PageID.20631       Page 29 of 29



                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 31, 2020, a copy of the foregoing was filed electronically

   using the Court’s ECF system, which will send notification to each attorney of record by

   electronic means. Parties may access this filing through the Court’s system.


   Dated: July 31, 2020                              By: /s/ Jared A. Levine
                                                     Jared A. Levine




                                                   19
